Citation Nr: 1737967	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for a bilateral leg disorder, to include radiculopathy, neuropathy, and peripheral vascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service with the United States Army from February 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, September 2009, and May 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection.  The Veteran appealed from the denials, and perfected his appeals to the Board.  

In February 2010 and September 2013, the Veteran testified before Decision Review Officers (DROs) at hearings held at the RO.  Transcripts of these hearings have been associated with the claims file.

In March 2016, the Board denied entitlement to service connection for a right eye disorder, a lumbar spine disorder, a cervical spine disorder, and diabetes mellitus.  The issues of service connection for a leg disorder and multiple sclerosis were remanded for additional development.


FINDINGS OF FACT

1.  Multiple sclerosis has not been shown to have had its onset in service or within seven years of service, nor is such disability shown to have been caused or aggravated by active military service.

2.  A bilateral leg disorder, to include radiculopathy, neuropathy, and peripheral vascular disease, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for a bilateral leg disorder, to include radiculopathy, neuropathy, and peripheral vascular disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).   In this regard, the Board notes that multiple sclerosis is a chronic disease enumerated in 38 C.F.R. § 3.309.  Unlike many of the other chronic disease, service connection for MS can be established if the disease manifested within seven years of separation from service.  38 C.F.R. § 3.307(a)(3).  The Board also notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records indicate that the Veteran reported leg cramps with extreme exercising in a September 1967 Report of Medical History.  The service treatment records do not indicate further treatment for such condition, nor was there a diagnosed disability related to such complaints.  The Veteran's separation examination was normal, with normal lower extremities, and neurological and vascular systems.

Post-service records show a diagnosis of status-post lumbar laminectomy and has radiculopathy of the lower extremities associated with his lumbar spine disability.  Outpatient treatment records show that around 2005, the Veteran was found to have peripheral vascular disease in the lower extremities, as well as complaints of lower extremity pain associated with his lumbar spine disability.  A 2001 neurological examination indicated sensory neuropathy in the lower extremities.  In September 2001, clinicians stated "[t]here is no evidence of upper motor neuron disease to suggest multiple sclerosis."

The Veteran has pointed to several medical records that he says indicate that he has been diagnosed with multiple sclerosis.  These include an August 1988 MRI which found that "[t]here are a few discreet foci of increased signal intensity within the periventricular white matter bilaterally adjacent to the posterior horns of the lateral ventricles.  In a patient of this age these foci are compatible with diagnosis of underlying demyelinating process, i. e., multiple sclerosis."  A September 2003 treatment note from Dr. D., he noted that "[the Veteran] has had a workup for multiple sclerosis and per the patient states that he does have a diagnosis multiple sclerosis, but this is currently stable."  In the 'past medical history' section of the report this physician also stated "Of note is the fact that he does have diabetes and multiple sclerosis."  An August 2010 imaging report found "[m]oderately prominent deep white matter disease.  Some of these foci may indeed represent plaques of multiple sclerosis, but no enhancing plaques are identified."  A July 2015 report from the same imaging provider indicated that the Veteran had a history of  prior laminectomy and "also carries a diagnosis of multiple sclerosis since 1988."  Finally, a treatment note from Dr. S dated in March 2016 indicated general diagnoses that included multiple sclerosis.

The Veteran testified at a personal hearing that multiple sclerosis, first complained of in 1988, resulted from viruses obtained through needle and air gun shots received in service, or contamination from these shots.  The Veteran has contended in multiple statements in the claims file that he was first diagnosed with multiple sclerosis in 1988.

In March 2016, the Board noted that the Veteran sought service connection for multiple sclerosis, which he maintained had its onset during service and was reflected in a report at separation of a history of leg cramps.  Treatment records indicated that the Veteran was diagnosed with multiple sclerosis in either 1988 or 1998, and that he was removed from his position as a police office as a result of the diagnosis.  Since that time, however, it became increasingly unclear whether the Veteran had the disease.  Because the medical history in connection with the Veteran's claim was unclear and complex, the Board remanded the matter for examination. 

The Veteran was afforded VA examinations in connection with this matter in December 2016.  The examiner reviewed the claims file in connection with the examination and report.  The examiner found that the Veteran did not have multiple sclerosis.  The examiner noted that the Veteran reported an onset for the condition of 1988 and noted that he experienced weakness and dizziness.  The Veteran reported that he had been diagnosed with multiple sclerosis in August 1988.  The examiner, after examining the Veteran and his claims file, found that the there was no diagnosis for the claimed condition of multiple sclerosis because there is no pathology to render a diagnosis.  The examiner noted that an MRI of the head performed in 1988 and again in 2010 show no plaque progression and there was no objective evidence that the Veteran suffered from MS.  Multilevel bilateral facet disease was noted and there was mild bilateral neural foramina narrowing at L4-L5, but no evidence of spinal canal stenosis. 

The Veteran was also examined for vascular disease.  He claimed onset of the condition around 2000, and stated that the condition began when he was diagnosed with diabetes.  The condition deteriorated with time.  The examiner found that there were no varicose veins and no post-phlebitic syndrome of any etiology.  The examiner noted foot and knee pain, and that the Veteran utilized a cane for balance and support.

With respect to the lower extremities, the examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran reported that his condition had gotten worse.  Upon examination, the examiner noted right and left incomplete mild paralysis of the lower radicular group, right and left incomplete moderate paralysis of the external popliteal (common peroneal) nerve, internal popliteal (tibial) nerve, and anterior tibial (deep peroneal) nerve.  The Veteran was noted to occasionally use a cane.  The examiner indicated that findings related to the lower extremities were related to foot and knee pain not peripheral neuropathy.  For the claimant's claimed conditions of right and left leg disorder, to include neuropathy and radiculopathy, the examiner stated that there was no diagnosis, because there was no pathology to render a diagnosis.  The examiner found that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, and less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner found that after a review of available records, lumbar spine MRIs, as well as a Doppler performed in 2005, and the objective evidence obtained during this examination, it could not be construed that the Veteran's difficulties with his lower extremities arose from any service connected incident.  The examiner indicated that there were many factors at work, the most prominent being one of age and genetics.  The examiner also noted that the Veteran had rather uncontrolled diabetes that made it difficult to separate and identify exactly which condition was affecting his lower extremities.  However, in the opinion of the examiner, the claimed condition could not be connected to his years of service.  Also, the examiner found that there was no diagnosis of MS. 

Based on the foregoing, the Board finds that entitlement to service connection for MS or a disability of the bilateral lower extremities is not warranted in this case.  In other words, the preponderance of the evidence is against the claims.  

The evidence in this case indicates that the Veteran has a bilateral disability of the legs, to include lower extremity radiculopathy associated with his diagnosed lumbar spine disability.  However, the December 2016 examiner indicated that the evidence did not indicate peripheral vascular disease, varicose veins, or other disability of the lower extremities.  In addition, although remote evidence in the claims file indicates that the Veteran may have been diagnosed with multiple sclerosis as early as 1988, this diagnosis is well outside the seven year presumptive period for multiple sclerosis.  Although some treatment notes indicate that there were medical findings that were consistent with multiple sclerosis in 1988 and 2010, these records do not actually diagnose this condition, and the other reports pointed to by the Veteran are his own reports, or are merely carrying forward the past medical history as he self-reported.  Finally, the December 2016 VA examiner who examined the Veteran and his claims file in connection with the claim, specifically found that the Veteran did not have a diagnosis of multiple sclerosis, despite possible historical indications to the contrary.  This examiner also specifically found that this disability and the claimed bilateral lower extremity disability were not related to the Veteran's military service or a service-connected disability.  There are no contrary opinions of record.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the December 2016 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, the examiner provided a definite opinions supported by a reasoned rationale.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that he has multiple sclerosis and a bilateral lower extremity disability that is related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has claimed disabilities are related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case. 

Finally, even though multiple sclerosis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, while the Veteran contends that he had symptoms of multiple sclerosis or a leg disability in service, the earliest possible diagnosis or symptoms related to these conditions is 1988 and 2000 respectively.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

The Veteran has not contended, nor does the evidence show that his claimed bilateral lower extremity disabilities are secondary to his service-connected right eye disability.  Additionally, as the Veteran's back disability and diabetes mellitus are not shown to be service connected, secondary service connection on that basis is not warranted.  See 38 C.F.R. § 3.310.  

In summary, the most probative evidence in this case is against the claims-namely the 2016 VA examination reports finding no MS and finding that the claimed disabilities of the bilateral lower extremities are not due to an event, injury, or disease in service.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied.

Service connection for a bilateral leg disorder, to include radiculopathy, neuropathy, and peripheral vascular disease, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


